Title: To Benjamin Franklin from James Parker, 20 February 1770
From: Parker, James
To: Franklin, Benjamin


Honoured Sir
Newyork Feb 20. 1770
The 2d of this Month I wrote you per Capt. Munds, who was then purposing to sail, but for some Reasons known only to the Owners, he is not yet sail’d, tho’ the Letter having been put in his Bag, I cannot get it back and he is expected to sail soon; probably this will come to hand first. In that I sent the first of each of the three Bills, I now send the second of viz. One from Quebec, for £200 Sterling drawn by J. Drummond, on Harly & Drummond, dated 5 Dec. 1769——the two others from Rhode-Island, One for £20 Sterling 60 Days sight dated Jamaica 20 June 1769 drawn by Alex. Findleter on Wm Cunningham, Esqr near Glasgow; the other for £52 Sterling 90 Days sight, dated Newport Jan 9. 1770 drawn by Hays and Polock on Dav. Milligan of London. Mr. Vernon says they are the best he can get, I hope them safe to Hand and all acceptable.
Yours of the 10th December per this Packet I received. I have resigned the Custom-House Business, and have got my pay. For your Amusement I send you the Account of the Attorney. I have now done with them, but I cannot help thinking it hard, as well as absurd that the Officers must appoint such Attorney as the Commissioners please to direct and that Attorney have 5 per Cent, for receiving the Money, and paying it away, or rather only delivering it to Order. The Attornies of the Officers in England never had but 2½ per Cent, and this Tool of the Board has 5——whereas Mr. Hubbart would have received it for me for Nothing. This Man must suck the Blood of about 200 Poor Officers, and make double of what any of them can make: the King runs the Risk of the Money going to Boston, and every Officer in America, run the risk of it coming back to them. Such Absurdity is to me inconceivable. To England an Officer could sell his Bills to Advantage, but to Boston, only the Money itself must come generally. But Is done. I wonder a good deal what is become of Robinson; he has not even wrote to his Wife, she says.
The Affair of Mecom’s Books, I mention’d in mine per Munds, since which have proceeded to have them all sold at Auction. Inclosed is a Catalogue of the Auction: All in this Catalogue to No 103 were Mr. Bell’s own, Mecom’s begins at No 104 and continues to No 309, the last 10 Numbers are another’s Parcel. The Sale is finished, but the Auctioneer has not settld the Account yet. By Act of Assembly, there is a Duty on Goods sold at Auction here, and I was the Auctioneer’s Security for that Duty, which is first to be settled. As soon as we can get it done, I will take the Ballance and immediately purchase a Bill for it, and send it you, with the particular Account of Sales &c. which you will probably have by the next Packet if I am alive. I have thought I have done the best by such Auction but if it should be thought otherways by the Parties concerned, I shall be very sorry. My Reasons I give you in my Letter per Capt. Munds.
My Health is much as it was, I can walk about; but so emaciated and torn by the Gout, that all the Springs of Nature fail. I think I am drawing nigh to the Grave with a good deal of Rapidity. God only knows how soon my Course will be finished: I am desirous to resign my Will to his. All our best Respects await you and Mr. Foxcroft, whilst I am your most obliged Servant
James Parker
 
Addressed: For / Dr Benjamin Franklin / Craven-Street / London / per Halifax Packet / Capt. Boulderson
Endorsed: Parker  Feb. 20 1770
